
	
		II
		109th CONGRESS
		2d Session
		S. 2665
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Baucus (for himself,
			 Mr. Wyden, Mrs.
			 Lincoln, Mr. Conrad, and
			 Mr. Jeffords) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to simplify and improve the Medicare prescription drug
		  program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Prescription Drug
			 Simplification Act of 2006.
			(b)Table of
			 ContentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Benefits simplification and improvement
					Subtitle A—Simplification
					Sec. 101. Establishment of national uniform part D benefit
				packages.
					Subtitle B—Formulary requirements and improvements
					Sec. 111. Limitation on removal or change of coverage of
				covered part D drugs under a formulary under a prescription drug plan or an
				MA–PD plan.
					Sec. 112. Formulary requirement with respect to certain
				categories and classes of drugs.
					Sec. 113. Certainty regarding excluded drugs.
					Sec. 114. Pharmacy and therapeutic committee
				improvements.
					Subtitle C—Funding certain costs for administrative
				improvements
					Sec. 121. Additional funding for enrollment
				assistance.
					TITLE II—Beneficiary protection improvements
					Sec. 201. Improved plan information.
					Sec. 202. Standardized definition for cost and utilization
				management tools and nomenclature for distinguishing between excluded and
				nonformulary drugs.
					Sec. 203. Standardized enrollee notice regarding coverage
				determinations.
					Sec. 204. Standardized and simplified processes for
				reconsiderations, exceptions, and appeals.
					Sec. 205. Standardized marketing and licensing protections;
				State certification prior to waiver of licensure requirements.
					Sec. 206. Authority to waive late enrollment penalty in certain
				circumstances.
					Sec. 207. Integrated application and enrollment process for
				certain subsidy-eligible individuals.
					Sec. 208. GAO study and report on cost and utilization
				management tools used under prescription drug plans and MA–PD
				plans.
					TITLE III—Performance and quality
					Sec. 301. Requirements for comparative information regarding
				performance of plans under Medicare part
				D.
					Sec. 302. Required quality for approval of plan.
					Sec. 303. MedPAC study and report regarding a value-based
				purchasing program for plans offering part D
				prescription drug coverage.
				
			IBenefits simplification and
			 improvement
			ASimplification
				101.Establishment of
			 national uniform part D benefit packages
					(a)In
			 generalSection 1860D–2 of
			 the Social Security Act (42 U.S.C.
			 1395w–102) is amended by adding at the end the following new subsection:
						
							(f)Simplification
				of coverage
								(1)RequirementBeginning January 1, 2008, qualified
				prescription drug coverage (other than coverage that is standard prescription
				drug coverage (as defined in subsection (b)) may only be offered by a
				prescription drug plan or an MA–PD plan through the benefit packages
				established by the Secretary under paragraph (2).
								(2)Establishment
				of national uniform benefit packagesThe Secretary, in consultation with the
				entities and individuals described in paragraph (5), shall establish 5 national
				uniform benefit packages (that are in addition to standard prescription drug
				coverage) as follows:
									(A)Three basic
				packages
										(i)In
				generalThree of the benefit
				packages shall only provide basic prescription drug coverage described in
				subsection (a)(3)(B).
										(ii)SpecificationOf the benefit packages described in clause
				(i)—
											(I)one package shall have no annual deductible
				and coinsurance, specified by the Secretary, for costs up to the initial
				coverage limit;
											(II)one package, other than the package
				described in subclause (I), shall include a deductible that is equal to the
				amount determined under section 1860D–2(b)(1)(A)(ii) and provide for copayment
				amounts, specified by the Secretary, rather than coinsurance, for costs above
				the annual deductible and up to the initial coverage limit; and
											(III)one package, other than the packages
				described in subclauses (I) and (II), shall have no deductible and provide for
				copayment amounts, specified by the Secretary, rather than coinsurance, for
				costs up to the initial coverage limit.
											(B)Two
				supplemental packages
										(i)In
				generalTwo of the benefit
				packages shall include supplemental prescription drug coverage described in
				subsection (a)(2)(A).
										(ii)SpecificationOf the benefit packages described in clause
				(i)—
											(I)one package shall include a meaningful
				level of coverage of costs incurred with respect to covered part D drugs after
				the initial coverage limit has been reached but before the annual out-of-pocket
				threshold has been reached; and
											(II)one package, other than the package
				described in subclause (I), shall include an increase in the initial coverage
				limit with respect to covered part D drugs so that such limit is equal to the
				annual out-of-pocket threshold.
											(3)Requirement for
				actuarial value of packages
									(A)Basic
				packagesThe Secretary shall
				ensure that the 3 packages described in paragraph (2)(A) meet the following
				requirements:
										(i)Assuring
				equivalent value of total coverageThe actuarial value of the total coverage
				is equal to the actuarial value of standard prescription drug coverage, as
				estimated by the Chief Actuary of the Centers for Medicare & Medicaid
				Services.
										(ii)Assuring
				equivalent unsubsidized value of coverageThe unsubsidized value of the coverage is
				equal to the unsubsidized value of standard prescription drug coverage, as
				estimated by the Chief Actuary of the Centers for Medicare & Medicaid
				Services. For purposes of this subparagraph, the unsubsidized value of coverage
				is the amount by which the actuarial value of the coverage exceeds the
				actuarial value of the subsidy payments under section 1860D–15 with respect to
				such coverage.
										(iii)Assuring
				standard payment for costs at initial coverage limitThe coverage is designed, based upon an
				actuarially representative pattern of utilization, to provide for the payment,
				with respect to costs incurred that are equal to the initial coverage limit
				under subsection (b)(3) for the year, of an amount equal to the product
				of—
											(I)the amount by which the initial coverage
				limit described in subsection (b)(3) for the year exceeds the deductible
				described in subsection (b)(1) for the year; and
											(II)100 percent minus the coinsurance
				percentage specified in subsection (b)(2)(B).
											(B)Supplemental
				packagesThe Secretary shall
				ensure that the 2 packages described in paragraph (2)(B) have actuarial values
				that are progressively greater than the actuarial value of standard
				prescription drug coverage, as estimated by the Chief Actuary of the Centers
				for Medicare & Medicaid Services.
									(4)Restriction on
				number of tiers or levels of cost-sharing
									(A)In
				generalSubject to clause
				(ii), a package described in paragraph (2) may not include more than 3 distinct
				tiers or levels of cost-sharing.
									(B)ExceptionA package described in paragraph (2) may
				include a fourth distinct tier or level of cost-sharing that may only be used
				for specialty or high cost covered part D drugs (as determined by the
				Secretary) if the PDP sponsor of the prescription drug plan or the Medicare
				Advantage organization offering the MA–PD plan has an exceptions process under
				subsection (g) with respect to the 4th tier or level.
									(5)Balancing of
				objectivesIn establishing
				the benefit packages under paragraph (2), the Secretary shall balance the
				objectives of—
									(A)simplifying the benefit structures to
				facilitate comparisons among plans;
									(B)avoiding adverse selection;
									(C)ensuring meaningful differences between
				benefit packages;
									(D)providing program stability; and
									(E)promoting competition among plans.
									(6)Standardized
				language, nomenclature, definitions, and format
									(A)In
				generalIn establishing the
				benefit packages under paragraph (2), the Secretary shall develop—
										(i)standardized language, nomenclature, and
				definitions to be used by the Secretary and PDP sponsors and MA–PD
				organizations with respect to such benefit packages; and
										(ii)a standardized format to be used by PDP
				sponsors and MA–PD organizations with respect to such benefit packages.
										(B)RequirementIn developing standardized language,
				nomenclature, and definitions and a standardized format under subparagraph (A),
				the Secretary shall ensure that such language, nomenclature, definitions, and
				format clearly distinguishes between—
										(i)a plan that offers only basic prescription
				drug coverage (as described in subsection (a)(3)) and a plan that offers
				supplemental prescription drug coverage (as described in subsection
				(a)(2)(A));
										(ii)a plan that offers coinsurance and a plan
				that offers flat copayments;
										(iii)a plan that covers all covered part D drugs
				and a plan that covers less than all such drugs; and
										(iv)prescription drug plans and MA–PDs,
				especially on terms of how enrollment in those plans would affect access to
				items and services under the original medicare fee-for-service program under
				parts A and B.
										(7)Advisory
				committee
									(A)EstablishmentThe Secretary shall establish a Benefit
				Advisory Committee (in this paragraph referred to as the Committee).
									(B)MembershipThe Committee shall be composed of 15
				members to be appointed by the Secretary. The Secretary shall ensure that the
				following individuals are appointed to the Committee:
										(i)Two representatives appointed upon
				recommendation of the National Association of Insurance Commissioners.
										(ii)The Chief Actuary of the Centers for
				Medicare & Medicaid Services.
										(iii)Two individuals with expertise in consumer
				choice.
										(iv)Two individuals with expertise in health
				economics.
										(v)Two individuals with expertise in actuarial
				sciences.
										(vi)Two individuals with expertise in pharmacy
				benefit management.
										(vii)Two representatives of health insurers,
				health care providers, and consumers.
										(viii)Two other individuals or entities
				determined appropriate by the Secretary.
										(C)ConsultationIn establishing the benefit packages under
				paragraph (2) (including determinations under paragraph (3)), the Secretary
				shall consult with the Committee.
									(8)Updating of
				benefit packagesNot less
				than once every 3 years, the Secretary shall review the benefit packages
				established under this subsection, and, subject to the requirements under
				paragraph (2), shall update the content of such packages as appropriate.
								(9)No effect on
				requirement to offer a plan that only provides basic prescription drug
				coverageNothing in this
				subsection shall be construed to effect the requirement under subsection
				(a)(2)(B).
								.
					(b)Conforming
			 amendmentsSection 1860D–2 of
			 the Social Security Act (42 U.S.C.
			 1395w–102) is amended—
						(1)in subsection (a)—
							(A)in paragraph (1)—
								(i)in the matter preceding subparagraph (A),
			 by striking For purposes and inserting Subject to
			 subsection (f), for purposes;
								(ii)in subparagraph (B), by striking
			 which meets the alternative and all that follows through the
			 period at the end and inserting the following: “which—
									
										(i)with respect to plan years beginning prior
				to January 1, 2008, meets the alternative prescription drug requirements of
				subsection (c) and access to negotiated prices under subsection (d), but only
				if the benefit design of such coverage is approved by the Secretary, as
				provided under subsection (c); or
										(ii)with respect to plan years beginning on or
				after January 1, 2008, meets the requirements of subsection (f) and access to
				negotiated prices under subsection (d), but only if the benefit design of such
				coverage is approved by the Secretary, in accordance with subsection
				(f).
										.
								(B)in paragraph (2)(A), in the matter
			 preceding clause (i), by inserting and subsection (f) after
			 subparagraph (B);
							(2)in subsection (b), by striking paragraph
			 (2) and inserting the following:
							
								(2)25 percent
				coinsuranceThe coverage has
				coinsurance (for costs above the annual deductible specified in paragraph (1)
				and up to the initial coverage limit under paragraph (3)) that is—
									(A)prior to January 1, 2008—
										(i)equal to 25 percent; or
										(ii)actuarially equivalent (using processes and
				methods established under section 1860D–11(c)) to an average expected payment
				of 25 percent of such costs; or
										(B)beginning on January 1, 2008, is equal to
				25
				percent.
									.
						BFormulary requirements and
			 improvements
				111.Limitation on
			 removal or change of coverage of covered part D drugs under a formulary under a
			 prescription drug plan or an MA–PD plan
					(a)Limitation on
			 removal or changeSection
			 1860D–4(b)(3)(E) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(E)) is
			 amended to read as follows:
						
							(E)Removing or
				changing a drug on a formulary
								(i)LimitationSubject to clause (ii), with respect to
				plan years beginning on or after January 1, 2007, the PDP sponsor of a
				prescription drug plan may not remove a covered part D drug from the plan
				formulary, apply a cost or utilization management tool that imposes a
				restriction or limitation on the coverage of such a drug (such as through the
				application of a preferred status, usage restriction, step therapy, prior
				authorization, or quantity limitation), or increase the cost-sharing of such a
				drug (such as through placement of a drug on a tier that would result in higher
				cost-sharing for a beneficiary) other than the date on which PDP sponsors may
				begin marketing their plans with respect to the immediately succeeding plan
				year, as determined by the Secretary.
								(ii)Exceptions to
				limitation on removalSubject
				to clause (iii), clause (i) shall not apply with respect to a covered part D
				drug that—
									(I)is a brand name drug for which there is a
				generic drug approved under section 505(j) of the Food and Drug Cosmetic Act
				that is placed on the market during the period in which there are limitations
				on removal or change in the formulary under clause (i);
									(II)is a drug for which the Commissioner of
				Food and Drugs issues a safety warning that would impose a restriction on the
				drug or require a drug label warning during the plan year;
									(III)is a drug that the Pharmacy and Therapeutic
				Committee of the plan determines, based directly on evidence from peer-reviewed
				research, has a lower safety profile than is appropriate or is ineffective;
				or
									(IV)for which the Secretary establishes a
				specific exception through the promulgation of regulations relating to plan
				formularies.
									(iii)Limited
				application of exceptions to drugs in certain categories and
				classesFor 2007 and 2008,
				subclauses (I), (II), (IV), and (V) of clause (ii) shall not apply to a drug in
				a category or class described in section 1860D–4(b)(3)(H)(i).
								(iv)Notice of
				removal under application of exception to limitationThe PDP sponsor of a prescription drug plan
				shall provide appropriate notice (such as under subsection (a)(3) and includes
				the annual notice under subsection (a)(5)) of any removal or change under
				clause (ii) to the Secretary, affected enrollees, physicians, pharmacies, and
				pharmacists.
								.
					(b)Notice for change
			 in formulary and other restrictions or limitations on coverage
						(1)In
			 generalSection 1860D–4(a) of
			 such Act (42 U.S.C. 1395w–104(a)) is amended by adding at the end the following
			 new paragraph:
							
								(5)Annual notice of
				changes in formulary and other restrictions or limitations on
				coverageEach PDP sponsor
				offering a prescription drug plan shall furnish to each enrollee at the time of
				each annual coordinated election period (referred to in section
				1860D–1(b)(1)(B)(iii)) for a plan year a notice of any changes in the formulary
				or other restrictions or limitations on coverage of any covered part D drug
				under the plan that will take effect for the plan
				year.
								.
						(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to annual coordinated election periods beginning on
			 or after November 15, 2006.
						112.Formulary
			 requirement with respect to certain categories and classes of drugs
					(a)Required
			 InclusionSection
			 1860D–4(b)(3) of the Social Security
			 Act (42 U.S.C. 1395w–104(b)(3)) is amended—
						(1)in subparagraph (C)(i), by striking
			 The formulary and inserting Subject to subparagraph (G),
			 the formulary; and
						(2)by inserting after subparagraph (F) the
			 following new subparagraph:
							
								(G)Required
				inclusion of drugs in certain categories and classes
									(i)For 2007 and
				2008For 2007 and 2008, the
				formulary must include all or substantially all drugs in the following 6
				categories that are available as of June 1 of the prior year:
										(I)Immunosuppressant.
										(II)Antidepressant.
										(III)Antipsychotic.
										(IV)Anticonvulsant.
										(V)Antiretroviral.
										(VI)Antineoplastic.
										A PDP sponsor of a prescription drug
				plan may not apply a utilization management tool, such as prior authorization
				or step therapy, to a drug required to be included on the formulary pursuant to
				the preceding sentence with respect to an enrollee if the enrollee was taking
				such drug prior to the application of such tool.(ii)Substantially
				all definedFor purposes of
				clause (i), the term substantially all means all drugs and
				unique dosage forms in the categories described in such clause except
				for—
										(I)multi-source brands of the identical
				molecular structure;
										(II)extended release products when the
				immediate-release product is included on the formulary;
										(III)products that have the same active
				ingredient; and
										(IV)multiple dosage forms that do not provide a
				unique route of administration, such as tablets and capsules.
										(iii)For 2009 and
				subsequent years
										(I)AuthorityBeginning with the plan year beginning on
				January 1, 2009, the Secretary, taking into account the results of the study
				conducted under section 113(b) of the Medicare Prescription Drug Simplification Act of
				2006, may require that the formulary include coverage of covered
				part D drugs within certain categories or classes of drugs.
										(II)Requirement
				for use of authorityThe
				Secretary shall promulgate regulations to exercise the authority under
				subclause (I) and may not exercise such authority through program
				guidance.
										.
						(b)Institute of
			 Medicine study and report on protected categories and classes of drugs
						(1)Study
							(A)In
			 generalNot later than the
			 date that is 2 months after the date of the enactment of this Act, the
			 Secretary of Health and Human Services (in this subsection referred to as the
			 Secretary) shall enter into an arrangement under which the
			 Institute of Medicine of the National Academy of Sciences (in this subsection
			 referred to as the Institute) shall conduct a study on issues
			 related to requiring any formulary used under prescription drug plans under
			 part D of title XVIII of the Social Security Act or under MA–PD plans under
			 part C of such title to cover drugs within certain categories or
			 classes.
							(B)Required items
			 to be evaluatedThe study
			 conducted under subparagraph (A) shall include an evaluation of—
								(i)whether all or substantially all drugs
			 within certain drug categories or classes of drugs should be required by the
			 Secretary on any formulary used under a prescription drug plan or an MA–PD plan
			 in order to protect enrollees from undue medical risk and complication,
			 including life threatening interruptions in, or lack of access to, medication
			 therapy, and if so, what the protected categories or classes should be;
			 and
								(ii)options for processes by which the
			 Secretary could reevaluate requirements with respect to the matters described
			 in clause (i) on an ongoing basis.
								(2)ReportNot later than the date that is 12 months
			 after the Secretary enters into the arrangement with the Institute under
			 paragraph (1), the Institute shall submit to the Secretary and to Congress a
			 report on the study conducted under such paragraph.
						(3)Factors for IOM
			 to considerIn conducting the
			 study required by this subsection, the Institute shall consider—
							(A)the existing regulatory and statutory
			 framework for beneficiary protections under part D of title XVIII of the Social
			 Security Act, including the coverage determination and appeals processes under
			 such part;
							(B)the role of Pharmacy and Therapeutic
			 Committees in selecting drugs to be included on the formulary of a prescription
			 drug plan or an MA–PD plan; and
							(C)the implications of the presence or absence
			 of such drug/drug category or class protections on spending under the Medicare
			 program, including spending on non-drug services, such as hospital and
			 physician care.
							(4)CommitteeThe committee appointed by the Institute to
			 conduct the study and prepare the report required by this subsection shall
			 include individuals with expertise in economics, clinical pharmacology,
			 actuarial sciences, pharmacy benefit design, and medicine.
						(5)Authorization
			 of AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary for purposes of
			 conducting the study and preparing the report required by this
			 subsection.
						113.Certainty regarding
			 excluded drugsSection
			 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e)) is amended by
			 adding at the end the following new paragraphs:
					
						(4)Annual
				publicationBy not later than
				April 1 of each year (beginning with 2007), the Secretary shall identify and
				cause to have published in the Federal Register the list of drugs that are
				excluded under paragraph (2)(A) for the subsequent year. Such list shall
				describe the drugs by National Drug Code Directory level.
						(5)Beneficiary
				noticeWith respect to
				activities conducted under section 1860D–1(c)(1) for each plan year (beginning
				with plan year 2007), the Secretary shall inform eligible part D individuals
				(and prospective part D eligible individuals) of the types of drugs excluded
				under paragraph (2)(A) in conducting such
				activities.
						.
				114.Pharmacy and
			 therapeutic committee improvements
					(a)Disclosure of
			 conflicts of interest for members of pharmacy and therapeutic
			 committeeSection
			 1860D–4(b)(3)(A) of the Social Security
			 Act (42 U.S.C. 1395w–104(b)(3)(A)) is amended by adding at the end
			 the following new clause:
						
							(iii)DisclosureBeginning November 1, 2006, such committee
				shall annually disclose to the Secretary, and, upon request, to the public, any
				conflict of interest members have with a pharmaceutical company, an insurer, a
				PDP sponsor or an MA organization, or any other relevant
				entity.
							.
					(b)Disclosure of
			 decisions and bases for decisionsSection 1860D–4(b)(3)(B) of the
			 Social Security Act (42 U.S.C.
			 1395w–104(b)(3)(B)) is amended by adding at the end the following flush
			 sentence:
						
							With respect to decisions made by
				such Committee regarding the formulary for plan years beginning on or after
				January 1, 2007, the committee shall disclose such decisions (and the bases for
				such decisions) to the Secretary, and, upon request, to the
				public..
					CFunding certain costs for administrative
			 improvements
				121.Additional funding
			 for enrollment assistance
					(a)In
			 generalThere are
			 appropriated, to be transferred from the Federal Supplementary Medical
			 Insurance Trust Fund, not to exceed $120,000,000 for the Centers for Medicare
			 & Medicaid Services, for the purpose of ensuring that individuals have
			 adequate access to impartial advice and assistance in enrolling in the
			 prescription drug program under part D of title XVIII of the Social Security
			 Act.
					(b)Use of
			 fundsAmounts provided under
			 subsection (a) shall be used for the following purposes:
						(1)Grants to State
			 health insurance assistance programsTo provide additional grants to State
			 health insurance counseling programs (receiving assistance under section 4360
			 of the Omnibus Reconciliation Act of 1990) to broaden their capacity to—
							(A)provide personal and impartial assistance
			 to individuals seeking to enroll in a prescription drug plan or an MA–PD plan
			 under such program;
							(B)educate and assist individuals in applying
			 for a low-income subsidy under section 1860D–14 of such Act (42 U.S.C.
			 1395w–114); and
							(C)assist individuals in accessing benefits
			 under such a prescription drug plan or such an MA–PD plan once they are
			 enrolled in a plan.
							(2)Grants for
			 innovative programsTo
			 provide grants to eligible States to conduct innovative programs that provide
			 any of the services described in subparagraphs (A), (B), and (C) of paragraph
			 (1). A State is eligible for a grant under this paragraph if the level of
			 enrollment in the State in the prescription drug program under such part is
			 below the national average.
						(3)PromotionTo widely promote and disseminate
			 information about the existence of, and services provided by, State health
			 insurance counseling programs.
						(c)PriorityIn awarding grants under paragraphs (1) and
			 (2) of subsection (b), priority shall be given to States, and State health
			 insurance counseling programs located in States, with the lowest percentage of
			 part D eligible individuals enrolled in such prescription drug program.
					(d)AvailabilityAmounts provided under subsection (a) shall
			 remain available until December 31, 2010.
					IIBeneficiary protection improvements
			201.Improved plan
			 information
				(a)Comparative
			 information provided by the Secretary
					(1)In
			 generalSection 1860D–1(c)(3)
			 of the Social Security Act (42 U.S.C. 1395w–101(c)(3)) is amended—
						(A)in subparagraph (A), by adding at the end
			 the following new clause:
							
								(vi)Cost and
				utilization management toolsA clear and prominent display of the cost
				and utilization management tools used under the plan to impose a restriction or
				limitation on the coverage of a drug on the formulary of the
				plan.
								; and
				
						(B)by adding at the end the following new
			 subparagraph:
							
								(C)RequirementsIn disseminating comparative information
				under paragraph (2)(A), the Secretary shall—
									(i)ensure that such information clearly
				distinguishes between—
										(I)plans that offer only basic prescription
				drug coverage and plans that offer supplemental prescription drug
				coverage;
										(II)plans that offer coinsurance and plans that
				offer flat copayments; and
										(III)plans that cover all covered part D drugs
				and plans that cover less than all such drugs;
										(ii)to the extent that comparative information
				is linked on the Internet to an Internet website of a prescription drug plan or
				an MA–PD plan, ensure that the information, including information relating to
				the formulary of the plan, is directly linked to the relevant page of the plan
				Internet website and not the homepage of such website; and
									(iii)use the standardized definitions,
				nomenclature, language, and format developed under sections 1860D–2(f)(4) and
				1860D–4(l).
									.
						(2)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to comparative information
			 disseminated with respect to plan years beginning on or after January 1,
			 2007.
					(b)Information
			 provided by plans
					(1)Drug specific
			 informationSection
			 1860D–4(a)(1) of the Social Security Act (42 U.S.C. 1395w–104(a)(1)) is
			 amended—
						(A)in subparagraph (A), by striking
			 subparagraph (B) and inserting subparagraphs (B), (C),
			 (D), and (E);
						(B)in subparagraph (B), by striking clauses
			 (ii) and (iii) and inserting the following new clauses:
							
								(ii)How any formulary used by the sponsor
				functions, including, using the standard definitions developed under subsection
				(l), how any cost and utilization management tools used to impose a restriction
				or limitation on the coverage of a drug on the formulary (such as through the
				application of the tools described in such subsection) functions.
								(iii)Beneficiary cost-sharing requirements,
				including the tiered or other copayment level applicable for each drug (or
				class of drugs).
								;
				and
						(C)by adding at the end the following new
			 subparagraphs:
							
								(C)Benefit process
				informationThe information
				described in this subparagraph is information concerning the benefit process
				under the plan, including an explanation of what a coverage determination is
				and how to file a grievance, reconsideration, exception, and appeal.
								(D)Contact
				informationThe information
				described in this subparagraph is the plan’s toll-free customer call line and
				Internet website and the name, address, and phone number of the plan
				administrator.
								(E)Specific
				informationThe information
				described in this subparagraph is a description of—
									(i)the specific information, including the
				information described in paragraph (2)(A), an enrollee can request of the PDP
				sponsor under the mechanism described in paragraph (3)(A); and
									(ii)how the enrollee can make such a
				request.
									.
						(2)Disclosure upon
			 request of certain informationSection 1860D–4(a)(2) of the Social
			 Security Act (42 U.S.C. 1395w–104(a)(2)) is amended to read as follows:
						
							(2)Disclosure upon
				request of certain informationUpon request of a part D eligible
				individual who is eligible to enroll in a prescription drug plan, the PDP
				sponsor offering such plan shall provide such individual with—
								(A)information similar (as determined by the
				Secretary) to the information described in subparagraphs (A) and (C) of section
				1852(c)(2); and
								(B)information disclosed to enrollees under
				paragraphs (1) and (5).
								.
				
					(3)Standardized
			 format for informationSection 1860D–4(a) of the Social Security
			 Act (42 U.S.C. 1395w–104(a)), as amended by section 111(b), is amended by
			 adding at the end the following new paragraph:
						
							(6)Standardized
				information
								(A)In
				generalThe Secretary shall
				standardize the format of the presentation of information by PDP sponsors of a
				prescription drug plan to enrollees pursuant to this subsection, including the
				covered part D drugs covered under the plan's formulary and the cost and
				utilization management tools used under the plan.
								(B)Written and
				electronic informationSuch
				standardized format shall apply to information presented in writing and
				electronically.
								.
					(4)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to information provided with respect
			 to plan years beginning on or after January 1, 2007.
					202.Standardized
			 definition for cost and utilization management tools and nomenclature for
			 distinguishing between excluded and nonformulary drugs
				(a)In
			 generalSection 1860D–4 of
			 the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end
			 the following new subsection:
					
						(l)Standardized
				definitions and nomenclatureThe Secretary shall develop, and require
				PDP sponsors offering a prescription drug plan to use, the following:
							(1)Definition of
				cost and utilization management toolsA standard definition for any cost and
				utilization management tools used under the plan to impose a restriction or
				limitation on the coverage of a drug on the formulary (such as through the
				application of a preferred status or tiered formulary structure, usage
				restriction, step therapy, prior authorization, or quantity limitation).
							(2)Nomenclature
				for excluded and nonformulary drugsA standard nomenclature for referring to,
				and distinguishing between—
								(A)drugs excluded from the definition of a
				covered part D drug pursuant to section 1860D–2(e)(2); and
								(B)drugs not included on the formulary under
				the
				plan.
								.
				(b)Effective
			 dateThe Secretary of Health
			 and Human Services shall provide for the standard definitions and nomenclature,
			 and the required use of such definitions and nomenclature, under the amendment
			 made by subsection (a) by not later than January 1, 2007.
				203.Standardized
			 enrollee notice regarding coverage determinations
				(a)In
			 generalSection 1860D–4 of
			 the Social Security Act (42 U.S.C. 1395w–104), as amended by section 202(a), is
			 amended by adding at the end the following new subsection:
					
						(m)Standardized
				enrollee notice
							(1)In
				generalThe Secretary shall
				develop a standard notice that PDP sponsors and Medicare Advantage
				organizations shall ensure is distributed by each pharmacy that dispenses a
				covered part D drug to an enrollee in a prescription drug plan or an MA–PD plan
				when—
								(A)a covered part D drug prescribed for the
				enrollee is not covered, or the coverage of such drug is otherwise restricted,
				by the plan; or
								(B)if the plan uses a tiered formulary
				structure, a covered part D drug prescribed for the enrollee is on a
				nonpreferred or specialty tier.
								(2)Requirement for
				noticeThe standard notice
				required under paragraph (1) shall include—
								(A)an explanation of the coverage
				decision;
								(B)information on how to request a
				reconsideration and an exception under subsection (g) and how to file an appeal
				under subsection (h); and
								(C)the contact name, address, and phone number
				for the PDP sponsor of the plan or the Medicare Advantage organization offering
				the plan.
								(3)Required
				information to pharmaciesA
				PDP sponsor of a prescription drug plan shall have in place procedures to
				provide pharmacies with the information necessary for the pharmacy to
				distribute the appropriate notice required under paragraph (1).
							(4)Reimbursement
				of pharmacy costsA PDP
				sponsor of a prescription drug plan shall provide appropriate reimbursement to
				pharmacies for the costs of the pharmacy in distributing the appropriate notice
				required under paragraph
				(1)
							.
				(b)Effective
			 dateThe Secretary of Health
			 and Human Services shall provide for the standard notice, and the use of such
			 notice, under the amendment made by subsection (a) by not later than January 1,
			 2007.
				204.Standardized and
			 simplified processes for reconsiderations, exceptions, and appeals
				(a)Standardized
			 forms and processes for reconsiderations and exceptionsSection 1860D–4 of the Social Security Act
			 (42 U.S.C. 1395w–104), as amended by section 203, is amended by adding at the
			 end the following new subsection:
					
						(n)Standardized
				forms and processes for reconsiderations and exceptions
							(1)Standardized
				forms
								(A)In
				generalThe Secretary shall
				develop standardized forms to be used under a prescription drug plan to request
				a reconsideration or an exception under subsection (g), with the goal of making
				such reconsideration and exceptions process more simple, transparent, and
				efficient for enrollees and providers.
								(B)Required use by
				plansIf a PDP sponsor of a
				prescription drug plan requires a request for a reconsideration or an exception
				to be in writing, the sponsor shall use the standardized forms developed under
				subparagraph (A).
								(2)Standardized
				processes for reconsiderations and exceptions
								(A)In
				generalThe Secretary shall
				develop, and require PDP sponsors of prescription drug plans to use, a
				standardized process for reconsiderations and exceptions under subsection
				(g).
								(B)RequirementThe process developed in subparagraph
				(A)—
									(i)shall require that determinations regarding
				medical necessity are based on professional medical judgement, the medical
				condition of the enrollee, the treating provider's recommendation, and other
				medical evidence; and
									(ii)may not require an enrollee or a provider
				to submit extraneous information beyond the standardized form described in
				paragraph (1) as a condition for the plan to make a reconsideration or
				exception but shall permit the enrollee or provider to provide additional
				information to the request if they so
				choose.
									.
				(b)Improved
			 appeals process for nonformulary drugsSection 1860D–4(h)(2) of the Social
			 Security Act (42 U.S.C. 1395w–104(h)(2)) is amended by striking only
			 if and all that follows through the period and inserting the following:
			 “only if the prescribing physician determines at least one of the following
			 applies:
					
						(A)That all covered part D drugs on any tier
				of the formulary for treatment of the same condition would not be as effective
				for the individual.
						(B)That all covered part D drugs on any tier
				of the formulary for treatment of the same condition would have adverse effects
				for the individual.
						(C)That the covered part D drug that is not on
				the formulary under the plan is the most effective drug for the individual and
				that the individual would destabilize if coverage of the drug is not
				provided.
						.
				(c)Effective
			 date(1)The Secretary of Health and Human Services
			 shall provide for the standard notice and the standardized process, and the use
			 of such notice and process, under the amendment made by paragraph (1) by not
			 later than January 1, 2007.
					(2)The amendment made by subsection (b) shall
			 apply to drugs dispensed on or after January 1, 2007.
					205.Standardized
			 marketing and licensing protections; State certification prior to waiver of
			 licensure requirements
				(a)Standardized
			 marketing requirements
					(1)In
			 generalSection 1860D–1 of
			 the Social Security Act (42 U.S.C. 1395w–101) is amended—
						(A)in subsection (b)(1)(B)(vi), by striking
			 Section and inserting Subject to subsection (d),
			 section; and
						(B)by adding at the end the following new
			 subsection:
							
								(d)Standardized
				marketing requirements
									(1)Development by
				the NAIC
										(A)RequirementsThe Secretary shall request the National
				Association of Insurance Commissioners (in this subsection referred to as the
				NAIC) to—
											(i)develop standardized marketing requirements
				for prescription drug plans and MA–PD plans; and
											(ii)submit a report on such requirements to the
				Secretary by not later than April 1, 2007.
											(B)Prohibited
				activitiesSuch requirements
				shall prohibit the following:
											(i)Cross-selling of non-Medicare products or
				services with products or services offered by a prescription drug plan under
				this part or an MA–PD plan under part C.
											(ii)Up-selling from prescription drug plans to
				MA–PD plans.
											(iii)Telemarketing (including cold calling)
				conducted by a prescription drug plan or MA–PD plan (or agent of such
				plan).
											(C)Other
				activities to addressSuch
				requirements shall address the conduct of agents engaged in on-site promotion
				at a facility of an organization with which the PDP sponsor or Medicare
				Advantage organization has a cobranding relationship and any other marketing
				practices that are determined to be inappropriate for the eligible part D
				individual population.
										(2)Implementation
				of requirements
										(A)Requirements
				based on NAIC recommendationsIf the NAIC develops standardized marketing
				requirements and submits the report pursuant to paragraph (1), the Secretary
				shall promulgate regulations for standardized marketing requirements for
				prescription drug plans and MA–PD plans that are based on the NAIC
				recommendations contained in such report. The Secretary shall ensure that such
				regulations take effect not later than July 31, 2007.
										(B)Requirements if
				NAIC does not submit reportIf the NAIC does not develop standardized
				marketing requirements and submit the report pursuant to paragraph (1), the
				Secretary shall promulgate regulations for standardized marketing requirements
				for prescription drug plans and MA–PD plans. Such regulations shall prohibit
				the conduct described in paragraph (1)(B) and address the conduct described in
				paragraph (1)(C). The Secretary shall ensure that such regulations take effect
				not later than July 31, 2007.
										(3)State authority
				to enforce standardized marketing requirements
										(A)State
				enforcement against agents of prescription drug plansNotwithstanding any other provision of law,
				if a State provides for the adoption of the standardized marketing requirements
				under the regulations under subparagraph (A) or (B) of paragraph (2), the State
				may provide for the enforcement of such requirements with respect to agents of
				prescription drug plans or MA–PD plans that are licensed within the
				State.
										(B)Memorandum of
				understanding providing enforcement against prescription drug
				plansNotwithstanding any
				other provision of law, the Secretary may enter into a memorandum of
				understanding with a State that provides for State enforcement of such
				standardized marketing requirements with respect to prescription drug plans and
				MA–PD plans that are licensed within the State.
										(C)State reporting
				of violations of standardized marketing requirementsThe Secretary shall request that States
				report any violations of such standardized marketing requirements to national
				and regional offices of the Centers for Medicare & Medicaid
				Services.
										(D)ReportThe Secretary shall submit an annual report
				to Congress on the enforcement of such standardized marketing requirements,
				together with such recommendations as the Secretary determines appropriate.
				Such report shall include—
											(i)a list of any alleged violations of such
				requirements reported to the Secretary by a State, a PDP sponsor, or a Medicare
				Advantage organization; and
											(ii)the disposition of such reported
				violations.
											.
						(2)Required
			 compliance with standardized marketing requirements for prescription drug plans
			 and MA–PD plans
						(A)Prescription
			 drug plansSection
			 1860D–12(b) of the Social Security Act (42 U.S.C. 1395w–112(b)) is amended by
			 adding at the end the following new paragraph:
							
								(4)Standardized
				marketing requirementsWith
				respect to plan years beginning on or after January 1, 2008, each contract
				entered into with a PDP sponsor under this section with respect to a
				prescription drug plan offered by such sponsor shall provide that the plan (or
				agents of such plan) shall comply with the standardized marketing requirements
				under section
				1860D–1(d)(2).
								.
						(B)MA–PD
			 plansSection 1857(f) of the
			 Social Security Act (42 U.S.C. 1395w–27) is amended by adding at the end the
			 following new paragraph:
							
								(3)Incorporation
				of prescription drug plan contract requirement regarding
				marketingThe provisions of
				section 1860D–12(b)(4) shall apply to a contract with a Medicare Advantage
				organization offering an MA–PD plan in the same manner as they apply to a
				contract with a PDP sponsor offering a prescription drug plan under part
				D.
								.
						(b)State
			 certification prior to waiver of licensure requirements
					(1)In
			 generalSection 1860D–12(c)
			 of the Social Security Act (42 U.S.C. 1395w–112(c)) is amended—
						(A)in paragraph (1)(A), by striking In
			 the case and inserting Subject to paragraph (5), in the
			 case; and
						(B)by adding at the end the following new
			 paragraph:
							
								(5)State
				certification required
									(A)In
				generalThe Secretary may
				only grant a waiver under paragraph (1)(A) if the Secretary has received a
				certification from the State insurance commissioner that the prescription drug
				plan has a substantially complete application pending in the State.
									(B)Revocation of
				waiver upon finding of fraud and abuseThe Secretary shall revoke a waiver granted
				under paragraph (1)(A) if the State insurance commissioner submits a
				certification to the Secretary that the recipient of such a waiver has—
										(i)committed fraud or abuse with respect to
				such waiver;
										(ii)failed to make a good faith effort to
				satisfy State licensing requirements; or
										(iii)was determined ineligible for licensure by
				the
				State
										.
						(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply with respect to plan years beginning on or after
			 January 1, 2007.
					206.Authority to waive
			 late enrollment penalty in certain circumstances
				(a)In
			 generalSection 1860D–13(b)
			 of the Social Security Act (42 U.S.C. 1395w–113(b)) is amended by adding at the
			 end the following new paragraph:
					
						(8)Authority to
				waive penaltyIf the
				Secretary finds that a part D eligible individual's nonenrollment in a
				prescription drug plan, an MA–PD plan, or another plan with creditable
				prescription drug coverage is based on exceptional circumstances, such as an
				individual receiving erroneous information regarding the program under this
				part, the Secretary may waive the application of this subsection with respect
				to the individual (or a category of individuals) as may be necessary to
				eliminate the effects of such
				nonenrollment.
						.
				(b)Conforming
			 amendment to special enrollment periodsSection 1860D–1(b)(3)(C) of the Social
			 Security Act (42 U.S.C. 1395w–101(b)(3)(C)) is amended by inserting ,
			 including the circumstances described in section 1860D–13(b)(8) before
			 the period at the end.
				(c)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of enactment of this Act.
				207.Integrated
			 application and enrollment process for certain subsidy-eligible
			 individuals
				(a)In
			 generalSection
			 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is
			 amended by adding at the end the following new subparagraph:
					
						(G)Integrated
				application and enrollment processThe Secretary, jointly with the
				Commissioner of Social Security, shall work to integrate processes and
				beneficiary information for applying for a subsidy under this section and
				enrolling in a prescription drug plan or an MA–PD plan under section 1860D–1(b)
				in order to simplify steps for part D eligible individuals who wish to
				participate in
				both.
						.
				(b)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of enactment of this Act.
				208.GAO study and report
			 on cost and utilization management tools used under prescription drug plans and
			 MA–PD plans
				(a)Study
					(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study on the cost and utilization
			 management tools used under prescription drug plans under part D of title XVIII
			 of the Social Security Act and MA–PD plans under part C of such title to impose
			 a restriction or limitation on the coverage of a drug on the formulary (such as
			 through the application of a preferred status or tiered formulary structure,
			 usage restriction, step therapy, prior authorization, or quantity
			 limitation).
					(2)RequirementsThe study conducted under paragraph (1)
			 shall include—
						(A)a comparison of such prescription drug
			 plans and MA–PD plans regarding the range and extent of cost and utilization
			 management tools used under such plans;
						(B)a comparison of cost and utilization
			 management tools used under such plans with the cost and utilization tools used
			 by private insurance plans in the commercial market and by plans under the
			 Federal Employees Health Benefits Program under chapter 89 of title 5, United
			 States Code;
						(C)an assessment of the impact of the cost and
			 utilization management tools used under such prescription drug plans and MA–PD
			 plans on—
							(i)enrollee access to recommended
			 medications;
							(ii)enrollee health;
							(iii)providers; and
							(iv)pharmacists;
							(D)an assessment of the cost-effectiveness of
			 the cost and utilization management tools used under such plans in general, as
			 well as the relative cost-savings and burden of specific tools; and
						(E)an assessment of the feasibility,
			 advantages, and disadvantages of implementing standardized cost and utilization
			 management tools under such plans and standardized criteria for the use of such
			 tools.
						(b)ReportNot later than September 1, 2007, the
			 Comptroller General shall submit a report to Congress on the study conducted
			 under subsection (a) together with such recommendations for legislation as the
			 Comptroller General considers appropriate.
				IIIPerformance and quality
			301.Requirements for
			 comparative information regarding performance of plans under Medicare part
			 D
				(a)In
			 GeneralSection 1860D–1(c)(3)
			 of the Social Security Act (42 U.S.C.
			 1395w–101(c)(3)), as amended by section 201(a), is amended—
					(1)in subparagraph (A), in the matter
			 preceding clause (i), by striking subparagraph (B) and inserting
			 subparagraphs (B) and (D); and
					(2)by adding at the end the following new
			 subparagraph:
						
							(D)Requirements
				for comparative information regarding performance under the planThe comparative information regarding
				performance under the plan under subparagraph (A)(iii) shall include a
				comparison of the following:
								(i)The number of enrollees in the plan as of
				September 1 of the year prior to the plan year for which the information under
				this paragraph applies.
								(ii)The percentage of all drugs dispensed under
				the plan that were generic drugs.
								(iii)The total number of grievances received
				under the plan.
								(iv)The total number of appeals received under
				the plan and the percentage of such appeals in which the appeal was
				successful.
								(v)The total number of calls received at
				customer service call centers.
								(vi)The average time on hold at customer
				service call centers under the plan.
								(vii)The percentage of drugs dispensed under the
				plan that required prior authorization.
								(viii)The percentage of drugs dispensed under the
				plan that required step therapy.
								(ix)Any additional information regarding
				performance under the plan determined appropriate by the Secretary.
								With respect to the information
				described in clauses (ii) through (viii), the Secretary shall specify the time
				period to be used for compiling the
				information..
					(b)Requirement
			 that enrollment and appeals information be included in comparative information
			 beginning with the second plan yearSection 1860D–1(c)(3)(B)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395w–101(c)(3)(B)(ii)) is amended by striking for and inserting
			 except with respect to the comparative information under clauses (i),
			 (v), (vi), (vii), and (viii) of subparagraph (D), for.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to comparative information disseminated with respect
			 to plan years beginning on or after January 1, 2007.
				302.Required quality for
			 approval of planSection
			 1860D–11(e)(2) of the Social Security Act (42 U.S.C. 1395W–111(e)(2)) is
			 amended by adding at the end the following new subparagraph:
				
					(E)Quality
				Performance
						(i)In
				generalWith respect to plan
				years beginning on or after January 1, 2007, the plan and the PDP sponsor
				demonstrate satisfactory quality of performance, as determined by the
				Secretary.
						(ii)DeterminationIn making the determination under clause
				(i), the Secretary shall consider—
							(I)indicators of consumer service (including
				grievances and appeals, calls to customer service call centers, errors in
				transition plans, and errors in charges to enrollees) in the prior year;
							(II)indicators of compliance with pharmacy
				service (including delays in payment) in the prior year;
							(III)incorporation by the plan of reports on
				treatment effectiveness developed by the Agency for Healthcare Research and
				Quality;
							(IV)adverse consequences to the health of
				enrollees as a consequence of formulary, utilization management, or transition
				policies in the prior year;
							(V)indicators resulting from the study
				conducted under section 303 of the Medicare
				Prescription Drug Simplification Act of 2006;
							(VI)the negligent provision to the Secretary of
				inaccurate formulary information for inclusion in the comparative information
				disseminated under section 1860D–1(c); and
							(VII)clinical quality indicators determined
				appropriate by the
				Secretary.
							.
			303.MedPAC study and
			 report regarding a value-based purchasing program for plans offering part
			 D prescription drug coverage
				(a)StudyThe Medicare Payment Advisory Commission
			 shall conduct a study on the establishment and implementation of a value-based
			 purchasing program under the Medicare program under title XVIII of the
			 Social Security Act with respect to
			 the provision of prescription drug coverage under part D of such title under
			 prescription drug plans and fallback prescription drug plans under such part D,
			 under Medicare Advantage plans under part C of such title, and under reasonable
			 cost contracts under section 1876(h) of such Act (42 U.S.C. 1395mm). Such study
			 shall include an analysis of potential clinical quality indicators and options
			 for aligning payments to such plans with performance with respect to the
			 provision of prescription drug coverage under such part D.
				(b)ReportNot later than June 1, 2007, the Commission
			 shall submit a report to Congress and the Secretary on the study conducted
			 under subsection (a) together with recommendations for such legislation and
			 administrative actions as the Commission considers appropriate.
				
